DETAILED ACTION
	This is the first office action for US Application 17/484,470 for a Recessable Box for Housing Hydraulic Components.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the front closing plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation “and/or”, which is indefinite, as it is not clear what the claim encompasses.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,569,770 to Remmert et al.  Regarding claim 1, Remmert et al. discloses a flush-mounted box that can house hydraulic components.  There is a frontally open box body (102) that is configured to be housed and fixed in a cavity made in a wall.  There is a slide (202) telescopically coupled to the body slidably in a direction that would be perpendicular to the wall.  There is a frame (204, 122) securable to the slide and defining a seat (208) that can receive a front closure plate, the position of the slide being adjustable in a way that can arrange the front closure plate flush with the wall (it is noted that the wall and front closure plate are not positively recited in the claim).
Regarding claim 2, there are a number of stop elements (212, 236, 238, 250, 252) for supporting that can support a panel.  Regarding claim 4, the stop elements are integral to the frame.  Regarding claim 5, the stop elements are integral to the slide.  Regarding claim 6, the stop elements are integral to the frame and to the slide.  Regarding claim 7, the frame has, along each side, an L-shaped cross section (at 122) defined by a flange (the planar portion of 122) parallel to a back wall of the body and matching a corresponding flange of the slide (250 and 252), and a guide wall (210) delimiting the seat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert et al. in view of official notice provided by the Examiner.  Remmert et al. discloses apertures (see figure 3) that can connect the stop elements (fasteners) to a plate.  However, Remmert et al. does not disclose the fasteners as magnets.  The Examiner is providing official notice that magnets are well known fasteners in the art.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized a magnets as a well known fastener.  One of ordinary skill in the art would have been motivated to provide a simplified quick means for attaching parts together.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert et al.  Remmert et al. does not disclose the frame as made from a folded sheet metal strip and open along one of its corners.  However, the method of making the frame does not limit the structure and therefore has no patentable significance.
The lack of a closure at one of the corners is the omission of an element and its function, which would be obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to elimination the closure at one of the corners to allow for flexibility for the frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0195939 to Muhr
US 2011/0232957 to Gretz
US 8704107 to Laukhuf
US 7301099 to Korcz
US 7075005 to Drane
The above prior art discloses various housing boxes.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632